Investment Managers Series Trust 235 West Galena Street Milwaukee, Wisconsin 53212 July 14, 2014 VIA EDGAR US Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Anu Dubey Re: Investment Managers Series Trust (the “Registrant”); SEC File Nos.333-196361 and 811-21719; Post-Effective Amendment No. 532 to the Registrant’s Registration Statement on Form N-1A Dear Ms. Dubey: Pursuant to Rule 461 under the Securities Act of 1933, as amended, we hereby request that the effective date of the above-captioned Registration Statement be accelerated so that the same will become effective on July 16, 2014, or as soon as practicable thereafter. In connection with this request, IMST Distributors, LLC, the underwriter for the Registrant, has also signed this letter requesting acceleration. Very truly yours, Investment Managers Series Trust IMST Distributors, LLC By: /s/ Maureen Quill By: /s/ Mark Fairbanks Name: Maureen Quill Name: Mark Fairbanks Title: President Title: President
